Citation Nr: 1519125	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to an increased disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Los Angeles, California, and that RO certified the Veteran's appeal to the Board in April 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2014 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2014 Board videoconference hearing, the Veteran and his representative testified that he would be submitting additional evidence in support of his appeal, and he expressly declined to waive AOJ consideration of such evidence.  Indeed, following the hearing, the Veteran submitted new evidence in support of his appeal as he had indicated.  Accordingly, the Board must remand the appeal for AOJ consideration of the new evidence.  See 38 C.F.R. § 20.1304(c) (2014).  


Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims on appeal with consideration of all additional evidence, both paper and electronic, associated with the claims file since the September 2014 Board hearing.  If any claim on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




